Upon learning that other bus drivers were making more money than he was, claimant demanded a raise. When his employer refused to comply with claimant’s demand, claimant left his employment. While claimant contends that the pay differences constituted discrimination, in reality he quit due to his dissatisfaction with his wages, which is not a good cause for leaving one’s employment (see, Matter of Decker [Levine], 50 AD2d 1030, 1031; Matter of Weber [Catherwood], 32 AD2d 697). In fact, prior to the time that claimant quit, claimant was aware that the two drivers making more money had been dismissed. Consequently, the determination that noncompelling reasons caused claimant to voluntarily leave his employment while work was still available is supported by substantial evidence and must be upheld (see, Matter of Baker [Hart-*859nett], 147 AD2d 790, 791, appeal dismissed 74 NY2d 714; Matter of Keefe [Levine], 50 AD2d 1002).
Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.